Citation Nr: 1724376	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An October 2014 Agency of Original Jurisdiction (AOJ) letter informed the Veteran that the Board hearing he requested in conjunction with the service connection issue was scheduled for November 24, 2014.  He did not appear for his scheduled hearing, and there is no indication that he requested that it be rescheduled.  Hence, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d).

The Veteran has perfected an appeal as to the issue of increased rating for bilateral hearing loss stemming from an April 2014 AOJ determination.  Pertaining to the hearing loss issue only, the Veteran specifically requested to be scheduled for a travel board hearing.  See April 2015 Substantive Appeal (VA Form 9).  He has not withdrawn this request, and it is still pending.  As such, the issue will not be discussed at this time, and will be the subject of a later Board decision, as appropriate.  


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Subsequent to issuance of the Statement of the Case (SOC), the Veteran's private physician, LA-K, M.D., submitted a February 2012 letter to VA in which she opined that the Veteran's diabetes mellitus was due to Agent Orange exposure.  (04/18/2012 Third Party Correspondence)  The AOJ, however, determined that the letter was evidence already noted and considered in the SOC, and that issuance of a Supplemental Statement of the Case (SSOC) was not, therefore, required.  (05/17/2012 Notification)  The AOJ erred, as the prior records from Dr. A-K did not include the February 2012 letter.  Further, since the February 2012 letter included a positive nexus opinion, it was in fact additional evidence which the AOJ was required to consider and issue an SSOC thereon as it was received prior to the May 17, 2012 certification to the Board.  See 38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

Issue an SSOC that considers the February 2012 nexus opinion of Dr. L-K and any other pertinent evidence related to the diabetes issue.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate ;action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



